

117 HR 4434 IH: Ensuring Accountability in Agency Rulemaking Act
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4434IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mr. Cline (for himself and Mr. Golden) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the head of an agency to issue and sign any rule issued by that agency, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Accountability in Agency Rulemaking Act.2.Rule making requirements(a)Approval required(1)Rules promulgated by Senate confirmed appointeeExcept as provided in paragraph (3), any rule promulgated under section 553 of title 5, United States Code, shall be issued and signed by an individual appointed by the President, by and with the advice and consent of the Senate.(2)Initiation of Rule making and regulatory agendaExcept as provided in paragraph (3), any rule initiated under section 553 of title 5, United States Code, shall be initiated by a senior appointee.(3)ExceptionParagraph (1) or (2) does not apply if the head of an agency—(A)determines, on a nondelegable basis, that compliance with the relevant paragraph would impede public safety or security; (B)submits to the Administrator a notification disclosing the reasons for the exemption; and(C)publishes such notification, consistent with public safety, security, and privacy interests, in the Federal Register.(b)Oversight(1)Agency complianceThe head of each agency shall ensure that the issuance of any agency rule promulgated under section 553 of title 5, United States Code, adheres to the requirements of this section.(2)OIRA guidance and complianceThe Administrator shall provide guidance on the implementation of and shall monitor agency compliance with this section.(c)Rules of constructionThis section may not be construed to impair or otherwise affect the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.(d)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Office of Information and Regulatory Affairs in the Office of Management and Budget.(2)AgencyThe term agency has the meaning given that term under section 551 of title 5, United States Code.(3)RuleThe term rule has the meaning given that term in section 551 of title 5, United States Code, and does not include any rule of agency organization, procedure, or practice that does not substantially affect the rights or obligations of non-agency parties.(4)Senior appointeeThe term senior appointee means an individual appointed by the President, or performing the functions and duties of an office that requires appointment by the President, or a non-career member of the Senior Executive Service (or equivalent agency system). 